Hough, Judge,
delivered the opinion of the court.
This was a suit for divorce, instituted in the Joplin court of common pleas. At the June term, 1874, a decree of divorce a vinculo matrimonii was rendered in favor of the complainant, and at the same term the defendant filed a motion to set that decree aside. It does not appear from the record that this motion was ever disposed of. The present writ of error seems to have been sued out prematurely.
Until the motion to set aside the decree was overruled by the court there was no judgment from which an appeal could be taken, or which could be reviewed on writ of error.
The writ must therefore be dismissed.
All the judges concur.